IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


G.H.                                      : No. 387 WAL 2014
              v.
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, : Petition for Allowance of Appeal from the
                                Order of the Commonwealth Court
DEPARTMENT OF PUBLIC WELFARE  :
                                          :
PETITION OF: CYS                          :
                                       ORDER


PER CURIAM

       AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.